Citation Nr: 0428520	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-00 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered in April 2001 
and August 2001 by the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (the RO).  

Procedural history

The veteran served on active duty from July 1957 to December 
1978.

In rating decisions rendered in August 2000 and May 2001, the 
RO denied the veteran's claim of entitlement to service 
connection for hypertension.  He thereafter indicated 
disagreement with that determination and, after being issued 
a statement of the case, he perfected his appeal with the 
submission of a substantive appeal (VA Form 9) in December 
2002.

A personal hearing was held before the undersigned Veterans 
Law Judge, by means of video teleconferencing, in May 2004.  
A transcript of that hearing is associated with the veteran's 
VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

As noted above, the veteran is seeking service connection for 
hypertension, which he alleges was first diagnosed during his 
active service and was treated continually thereafter.  After 
having reviewed the VA claims folder, the Board believes that 
a remand of this issue is necessary for the reasons set forth 
below.

The veteran has contended through the course of his appeal 
that he has been accorded treatment for hypertension both 
during his period of active service and subsequent to his 
separation therefrom.  In particular, he has alleged that he 
received treatment at facilities to include Chanute Air Force 
Base, Duluth International Airport, and the Christie Clinic.  
It does not appear that all records of such treatment, as 
claimed by the veteran, have been associated with his claims 
file.  Indeed, the record is devoid of pertinent medical 
evidence dated between December 1978, when the veteran left 
service, and 1997.  Any additional available medical records 
must be obtained.  See 38 C.F.R. § 3.159(c)(1) (2004); see 
also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].  

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The veteran should be requested to 
identify any and all health care 
providers who have accorded him treatment 
for hypertension since his separation 
from service in December 1978.  Following 
receipt of such information, which should 
include names, addresses, and if possible 
dates of treatment, along with duly 
executed authorization for the release of 
private medical information, VBA should 
take appropriate steps to associate that 
such records of examination and treatment 
furnished to the veteran with his VA 
claims folder.  If VBA determines that it 
is the veteran's responsibility to obtain 
such records, the veteran should be 
instructed to do so.  If VBA itself 
undertakes this responsibility, it should 
secure appropriate consent forms from the 
veteran and obtain such records. 

2.  Following receipt of any such 
records, and after undertaking any 
additional development that it deems to 
be necessary, VBA must readjudicate the 
veteran's claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




